Treat, C. J. Primd facie, the order and receipt showed a satisfaction of the entire judgment. But the transaction was subject to explanation. It was competent to show the character and extent of the settlement. As between the parties, a receipt may always be explained. The attorney of the plaintiff testifies, that the settlement only related to the damages recovered, and that it did not extend to the costs of the case.' As this statement is not contradicted by the other witnesses, it must be considered as true. The payment of the order, therefore, only amounted to a discharge of the damages, leaving the judgment for costs in full force. The court properly refused to quash the execution, issued for the collection of the costs. The judgment id affirmed. Judgment affirmed.